As Filed with the Securities and Exchange Commission on November 14, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 14, 2011 (April 8, 2011) MONSANTO COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware 001-16167 43-1878297 State of Incorporation (Commission File Number) (IRS Employer Identification No.) 800 North Lindbergh Boulevard St. Louis, Missouri 63167 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (314) 694-1000 Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events. Recast Quarterly Report. On April 8, 2011, Monsanto Company (the “company”) filed a Current Report on Form 8-K (the “Form 8-K”) that revised portions of the Quarterly Report on Form 10-Q of the company for the quarter ended Nov.30, 2010 (the “Quarterly Report”), which was filed with the United States Securities and Exchange Commission on Jan.7, 2011, to retrospectively reflect subsequent changes in the company’s operating segments, which occurred in February2011. The change in operating segments had no impact on the company’s reportable segments or the company’s historical consolidated financial position, results of operations or cash flows. The recast historical financial information in the Form 8-K did not represent an amendment to or restatement of the company’s first quarter 2011 consolidated financial statements as previously issued in the Quarterly Report. On November 14, 2011, the company filed an amendment to the Quarterly Report that amended and restated its financial information for the quarter ended November30, 2010.Accordingly, the Exhibits filed to the Form 8-K have been superseded. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:Nov. 14, 2011 MONSANTO COMPANY By: /s/ Nicole M. Ringenberg Name: Nicole M. Ringenberg Title: Vice President and Controller
